Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with
the provisions of 37 CFR 1.97. Accordingly, the IDS are being considered by the
Examiner.
Status of Claims
3.	Claims 1, 2, 7, 8, 9, 10 and 12 are currently amended. Claims 3, 5, 6, 11 and 13 - 15 are cancelled. Claim 4 was previously presented.  Claims 1, 2, 4, 7 - 10 and 12 are allowed.
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below.  Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.  Authorization for this Examiner’s Amendment was given on 05 Mar 2021 by Attorney Joseph T. Jasper. The claims have been amended as follows:
1.	(Currently Amended)	A device to facilitate authentication of a replaceable supply device, the device separate from a host, the device comprising:
electrical contacts that [[to]] communicate data with the host during operation;
a Central Processing Unit (CPU); 
a memory including instructions that when executed by the CPU, cause the CPU to perform operations of:
receiving a timing challenge from the host via the electrical contacts; and 
generating a plurality of session keys based on a base key, respective session keys specific to particular communications exchanges between the CPU and the host;
[[a]] the memory in communication with the CPU, the memory further including: 
a calculation count,  
the base key for authentication, and
characterization data secured with a digital signature, the characterization data including a reference response 
the memory incorporated into the device
a hardware logic circuit, different from the CPU and the memory, the hardware logic circuit in communication with the CPU, hardware logic circuit to execute instructions to perform the operations of:
performing one 
performing 
providing 
the instructions further cause the CPU  perform the operations of:
determining reference response 
communicating reference response 
2.	(Currently Amended) The device of claim 1, wherein the challenge response time depends on the calculation count
3.	(Cancelled) 
4.	(Previously Presented)	The device of claim 1, the memory further having an identifier (ID).
5.	(Cancelled)	 
6.	(Cancelled)
7.	(Currently Amended)	The device of claim 1, comprising a microcontroller that includes the CPU, the hardware logic circuit, and the memory.
8.	(Currently Amended) A replaceable supply cartridge comprising: 
a wall; 
a [[the]] device , the device including:
electrical contacts that communicate data with a host during operation;
a Central Processing Unit (CPU); 
a memory including instructions that when executed by the CPU, cause the CPU to perform operations of:
receiving a timing challenge from the host via the electrical contacts; and 
generating a plurality of session keys based on a base key, respective session keys specific to particular communications exchanges between the CPU and the host;
the memory in communication with the CPU, the memory further including characterization data secured with a digital signature, the characterization data including a calculation count and a reference response time window; and 
a hardware logic circuit, different from the CPU and the memory, the hardware logic circuit in communication with the CPU, and the hardware logic circuit to execute instructions to perform the operations of:
performing an initial calculation based on a mathematical function with a random seed and one of the plurality of sessions keys as inputs; 
performing a number of additional calculations with the output of a prior calculation as input, the number of additional calculations based on the calculation count from the memory; and 
providing an output of a last of the additional calculations to the CPU; 
the instructions further cause the CPU to perform the operations of:
determining an expected challenge response based on the output, the expected challenge response to be determined within the reference response time window based on structure of the logic circuit; and
communicating the expected challenge response to the host via the electrical contacts within a challenge response time that falls within the reference response time window; and 
printing material in the replaceable supply cartridge, the printing material including at least one of an ink or a toner.  
9.	(Rejoined and Currently Amended)	A replaceable supply device comprising: 
a liquid supply chamber; and 
an authentication [[the]] device , the authentication device including:
electrical contacts that communicate data with a host during operation;
a Central Processing Unit (CPU); 
a memory including instructions that when executed by the CPU, cause the CPU to perform operations of:
receiving a timing challenge from the host via the electrical contacts; and 
generating a plurality of session keys based on a base key, respective session keys specific to particular communications exchanges between the CPU and the host;
the memory in communication with the CPU, the memory further including: 
the base key for authentication, and
characterization data secured with a digital signature, the characterization data including a calculation count and a reference response time window; and 
a hardware logic circuit, different from the CPU and the memory, the hardware logic circuit in communication with the CPU, and the hardware logic circuit to execute instructions to perform the operations of:
performing an initial calculation based on a mathematical function with a random seed and one of the plurality of sessions keys as inputs; 
performing a number of additional calculations with the output of a prior calculation as input, the number of additional calculations based on the calculation count from the memory; and 
providing an output of a last of the additional calculations to the CPU; 
the instructions further cause the CPU to perform the operations of:
determining an expected challenge response based on the output, the expected challenge response to be determined within the reference response time window based on structure of the logic circuit; and
communicating the expected challenge response to the host via the electrical contacts within a challenge response time that falls within the reference response time window. 
10.	(Currently Amended)	The device of claim 1, the characterization data including a listing of different reference response reference response 
11.	(Cancelled)
 12.	(Currently Amended)	The device of claim 1, wherein the logic circuit is to execute instructions to perform the additional calculations including determining a reference response time window (y) based on according to a slope-intercept formula (y = mx + b).
13-15.	(Cancelled)
Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject
matter:
Regarding the claimed terms, the Examiner notes that a "general term must be
understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application.  Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings...the inventor's lexicography must prevail ...." Id.
Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. The cited prior art; however, does not anticipate or render obvious, alone or in combination the claimed invention, as recited in amended Claims 1, 8 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nakia Leffall-Allen/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685